Title: To George Washington from Elkanah Talley, 16 January 1797
From: Talley, Elkanah
To: Washington, George


                        
                            
                            Honourable Sir, 
                            Gloster County Ware Glebe Jany 16th 1797
                        
                        
                        Altho’ I have not the honor of a personal acquaintance with you; yet I presume
                            you will pardon my taking the liberty of addressing you on a subject which relates to some
                            of your property in this Neighbourhood. The property alluded to is the Land you had of Mr
                            Dandridge, which was formerly a part of Bristo’s confiscated estate. Within these 2 years,
                            repeated trespasses have been committed on sd Land: not only firewood, & fencing
                            stuff, but a large quantity of other valuable Timbers have been taken from off it. Those
                            depredations are still going on, and unless they are checked, it is probable there will be
                            but little good Timber on the 400 Acres in a few years. As the Seat on which I reside
                            adjoins your Lands, and as its boundaries are to me well known, it is probable I could put a
                            stop to those depredations, was I authorized to do so. Any service I can render you on this
                            Score, with a strict adherance to any instructions you may think proper to give, will be
                            chearfully executed. Exclusive of a desire to do justice for an absent Fellow-Citizen; I
                            feel myself somewhat interested to save the Timber on your Lands. Had it not been for an
                            adverse dispensation of Providence, & several disappointments I have recently
                            experienced, I should perhaps by this time have owned those Lands. And should it be in my
                            power to purchase them of you hereafter, a scarcity of timber would be a great
                            disadvantage. In case you should want any information relative to my character,
                            &c.—I beg leave to refer you to Mr Page, Mr New, or Mr Clopton members of Congress.
                            With every sentiment of respect, I am your most obedient humble Servant
                        
                            Elkanah Talley
                            
                        
                    